Citation Nr: 1512589	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-36 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hypertension.

2.  Whether new and material evidence has been received to reopen service connection for type II diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for type II diabetes mellitus.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for Parkinson's disease, to include as due to Agent Orange (herbicide) exposure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1965 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 (erectile dysfunction), August 2009 (hypertension and type II diabetes mellitus), and January 2011 (Parkinson's disease) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2014, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Muskogee, Oklahoma, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the physical claims file.  Following the April 2014 Board hearing, the Board obtained a series of Veterans Health Administration (VHA) medical opinions on the issues of service connection for hypertension, type II diabetes mellitus, and erectile dysfunction, which were received in November 2014 and associated with the physical claims file.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  A RO decision in October 2001 denied service connection for hypertension, finding that the evidence did not show that hypertension was caused by or the result of service (nexus to service).

2.  The Veteran did not appeal the October 2001 rating decision after being informed of the appellate rights, and no additional evidence was received within one year of the decision.

3.  Evidence received since the October 2001 rating decision denying service connection for hypertension that was not previously considered relates to the unestablished fact of a nexus between hypertension and service.

4.  A RO decision in October 2001 denied service connection for type II diabetes mellitus, finding that the evidence did not show that type II diabetes mellitus was caused by or the result of service.

5.  The Veteran did not appeal the October 2001 rating decision after being informed of the appellate rights, and no additional evidence was received within one year of the decision.

6  Evidence received since the October 2001 rating decision denying service connection for type II diabetes mellitus that was not previously considered relates to the unestablished fact of a nexus between type II diabetes and service.

7.  The Veteran has a current hypertension disability.

8.  The Veteran is currently service connected for depression with PTSD.
9.  The current hypertension disability is proximately due to or the result of the service-connected depression with PTSD.

10.  The Veteran has a current type II diabetes mellitus disability.

11.  The current type II diabetes mellitus disability became manifest to a degree of 10 percent or more within one year after the date of separation from service.

12.  The Veteran has a current erectile dysfunction disability.

13.  The current erectile dysfunction disability is proximately due to or the result of service-connected disabilities, including depression with PTSD, hypertension, and type II diabetes mellitus.

14.  The Veteran currently has Parkinson's disease.

15.  The Veteran was not exposed to herbicides during active service.

16.  The Veteran did not have chronic symptoms of Parkinson's disease during service or continuous symptoms of Parkinson's disease since service separation.

17.  Parkinson's disease did not manifest to a compensable degree within one year of service separation.

18.  Parkinson's disease is not related to service.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied service connection for hypertension became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The October 2001 rating decision that denied service connection for type II diabetes mellitus became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  New and material evidence has been received to reopen service connection for type II diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension as secondary to service-connected depression with PTSD have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for type II diabetes mellitus have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2014).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for secondary service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

8.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claims to reopen service connection for hypertension and type II diabetes mellitus, the underlying claims for service connection for hypertension and type II diabetes mellitus, and the additional claim of service connection for erectile dysfunction have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome (full grant of benefits sought on appeal), further explanation of how VA has fulfilled the duties to notify and assist for these issues is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In a December 2009 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection for Parkinson's disease, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The letter specifically outlined the criteria for service connection based on exposure to herbicides.  The letter also discussed how VA establishes disability ratings and effective dates.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim in January 2011.

As noted above, the Veteran testified at an April 2014 Board videoconference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 
38 C.F.R. § 3.103(c)(2) (2014) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran presented evidence about the onset of the Parkinson's disease, service in Thailand, and the specific duties in service that may have led to herbicide exposure, including activities at the perimeter of the Veteran's base.  

The hearing discussion did not reveal any evidence that might be available that had not been submitted, i.e., that was missing or overlooked.  At the time of the hearing, the record already included evidence of Parkinson's disease, service personnel records showing service in Thailand, and a VA memorandum addressing herbicide use in Thailand during the Vietnam Era, and the hearing testimony pertained to activities on the perimeter of the base in Thailand.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked or missing with regard to the Veteran's claim for service connection based on herbicide exposure.  For these reasons, no duty to suggest the submission of overlooked or missing evidence arose.

In addition, the Veterans Law Judge identified exposure to herbicide in service as the unproven element of the Veteran's claim for service connection based on herbicide exposure.  See Board hearing transcript at 16.  Prior to the hearing, the Veteran and representative were notified about how to substantiate a claim for service connection based on herbicide exposure in the December 2009 VCAA notice letter, the January 2011 rating decision, the August 2012 statement of the case, and the December 2012 supplemental statement of the case.  During the hearing, the representative asked a series of questions to assist the Veteran develop a factual basis for the assertions related to herbicide exposure, including activities near the perimeter of the base.  Id. at 4-7.  Thus, while the Veterans Law Judge did not explicitly outline the criteria for substantiating a claim for service connection based on herbicide exposure because no duty to do so arose, by demonstrating actual knowledge of the pertinent criteria (exposure to herbicides), being made aware of the unproven element for service connection (in-service event of herbicide exposure), and engaging in discussion with the representative and Veterans Law Judge about potential exposure to herbicide, the Veteran was provided with meaningful opportunity to submit evidence and arguments in support of the claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current  record.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, Social Security Administration disability records, a February 2010 VA memorandum addressing herbicide use in Thailand during the Vietnam Era, the April 2014 Board hearing transcript, and the Veteran's statements.

The Veteran has not been provided with a VA examination or medical opinion for the claim for service connection for Parkinson's disease.  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, because the weight of the evidence is against finding any injuries, diseases, or events (herbicide exposure) in service that could serve as a basis for service connection for Parkinson's disease, there is no duty to provide a VA medical examination for current Parkinson's disease.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate Parkinson's disease, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection Parkinson's disease without being speculative.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  

In written and oral testimony, the Veteran has made the specific contention that Parkinson's disease is related to herbicide exposure; however, as discussed in more detail below, service connection based on exposure to herbicides is determined by actual or presumed exposure to herbicides, and not a medical opinion.  As the Veteran has made no assertions or submitted any evidence contending onset of symptoms or actual diagnosis of Parkinson's disease in service, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 
40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for an additional medical opinion is not warranted.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for Hypertension

The Veteran seeks to reopen service connection for hypertension.  Specifically, the Veteran has asserted and provided new evidence that a current hypertension disorder is due to herbicide exposure in Thailand, or, alternatively, proximately due to or the result of the service-connected depression with PTSD.  See January 2009 VA Form 21-4138; April 2014 Board hearing transcript at 13-14.

The Veteran filed a claim for service connection for hypertension in August 1999, which the RO denied in an June 2000 rating decision.  The Veteran submitted additional evidence following the June 2000 rating decision, and, in an October 2001 rating decision, the RO continued the denial of service connection for hypertension.  After being informed of the October 2001 rating decision and appellate rights in an October 2001 letter, the Veteran did not enter a notice of disagreement with the rating decision or submit additional evidence within one year; therefore, the October 2001 rating decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In the October 2001 rating decision, the RO denied service connection for hypertension, finding that the evidence did not show that hypertension was caused by or the result of service (nexus to service).  The evidence at the time of the October 2001 rating decision included service treatment records, VA treatment records through September 2001, post-service treatment records and letters from several private physicians from 1999 and 2000, and written statements from the Veteran.  The evidence received since the October 2001 rating decision includes the Veteran's April 2014 Board testimony, post-service VA and private treatment records for the period from October 2001, and a VHA medical opinion from Dr. R.M.

After reviewing the evidence received since the October 2001 rating decision, the Board finds that it qualifies as new and material evidence and, therefore, is sufficient to reopen service connection for hypertension.  Specifically, the new evidence includes an August 2014 VHA medical opinion from Dr. R.M. supporting a nexus between hypertension and the service-connected depression with PTSD.  The opinion is supported by citations to medical literature.

The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for hypertension.

Reopening of Service Connection for Type II Diabetes Mellitus

The Veteran seeks to reopen service connection for type II diabetes mellitus.  Specifically, the Veteran has asserted and provided new evidence that a current type II diabetes mellitus disorder was incurred within one year of service separation.  See December 2014 VA Form 21-4138; April 2014 Board hearing at 6.

The Veteran filed a claim for service connection for type II diabetes mellitus in August 1999, which the RO denied in a June 2000 rating decision.  The Veteran submitted additional evidence following the June 2000 rating decision, and in an October 2001 rating decision, the RO continued the denial of service connection for type II diabetes mellitus.  After being informed of the October 2001 rating decision and appellate rights in an October 2001 letter, the Veteran did not enter a notice of disagreement with the rating decision or submit additional evidence within one year; therefore, the October 2001 rating decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In the October 2001 rating decision, the RO denied service connection for type II diabetes mellitus, finding that the evidence did not show that type II diabetes mellitus was caused by or the result of service.  The evidence at the time of the October 2001 rating decision included service treatment records, VA treatment records through September 2001, post-service treatment records and letters from several private physicians from 1999 and 2000, and written statements from the Veteran.  The evidence received since the October 2001 rating decision includes Veteran's April 2014 Board testimony, post-service VA and private treatment records for the period from October 2001, and letters from the Veteran's daughter and sister.

After reviewing the evidence received since the October 2001 rating decision, the Board finds that it qualifies as new and material evidence and, therefore, is sufficient to reopen service connection for type II diabetes mellitus.  Specifically, the evidence includes the Veteran's new assertion that type II diabetes was incurred within a year of service, letters from the Veteran's family to support that assertion, and private medical records that reflect the Veteran's reported medical history.

For purposes of reopening, the credibility of the evidence discussed above is presumed to be credible.  Justus, 3 Vet. App. at 512-13.  As such, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for type II diabetes mellitus.




Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, hypertension (as cardiovascular-renal disease), diabetes, and Parkinson's disease (an organic disease of the nervous system) are all "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply to these issues.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  Id.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, diabetes, and Parkinson's disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and Parkinson's disease becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran contends that a current hypertension disorder is related to a service-connected disability.  Specifically, the Veteran has attributed current hypertension to the service-connected depression with PTSD.  See April 2014 Board hearing transcript at 13-14.

Initially, the Board finds that the Veteran has a current hypertension disability.  VA treatment records reflect that hypertension is an active problem and currently being treated.

The Veteran is currently service connected for depression with PTSD.  The same October 2001 rating decision that originally denied service connection for hypertension recognized PTSD, previously diagnosed and service connected as depression, as a service-connected disability, effective August 31, 1999.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise on the question of whether the current hypertension disability is proximately due to or the result of service-connected depression with PTSD.  In the August 2014 VHA medical opinion, Dr. R.M. opined that it is as likely as not that hypertension is aggravated and permanently worsened by major depression with PTSD.  Dr. R.M. cited to the Veteran's anger, pseudoseizures, and associated symptoms that may be directly related to blood pressure.  Dr. R.M. also explained that hypertension developed around the same time as onset of PTSD.  Dr. R.M. supported the opinion with references to medical literature.  There are no other medical opinions in the record that dispute or contradict Dr. R.M.'s August 2014 VHA medical opinion.

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for secondary service connection for hypertension have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting the claim for service connection for hypertension on a secondary theory of entitlement, the Board does not reach the theory of direct or presumptive service connection under 38 C.F.R. §§ 3.303(a), 3.303(b), 3.303(d), 3.307, or 3.309.

Service Connection for Type II Diabetes Mellitus

As discussed above, the Veteran contends that a current type II diabetes mellitus disorder was incurred within one year of service separation.  The Veteran asserts that the current type II diabetes mellitus has been continuous since an original diagnosis after service in 1973.  See December 2014 VA Form 21-4138; April 2014 Board hearing at 6.  

The Board finds that the Veteran has a current type II diabetes mellitus disability.  VA treatment records reflect that type II diabetes mellitus is an active problem and currently being treated.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in relative equipoise on the question of whether the current type II diabetes mellitus disability became manifest to a degree of 10 percent or more within one year after the date of separation from service.  During the April 2014 Board hearing, the Veteran testified that he was first diagnosed with type II diabetes mellitus in March 1973, or approximately ten months after service separation in May 1972.  Id.  The Veteran explained that he has been unable to obtain medical records from the doctor who diagnosed type II diabetes mellitus due to the length of time that has passed since first receiving treatment.  Id. at 8-9.

Letters received from the Veteran's family are consistent with the Veteran's reported medical history of type II diabetes mellitus.  In a May 2014 letter, the Veteran's sister verifies that the Veteran was first diagnosed with type II diabetes mellitus in March 1973 while living in Kansas.  In a separate May 2014 letter, the Veteran's daughter, born in 1969, explained that she has no memories of her father without type II diabetes mellitus.

Review of private treatment records reflects that the Veteran has consistently reported onset of type II diabetes mellitus within one year of service separation in May 1972.  During private treatment in June 2007, the Veteran explained that he has had diabetes since 1972, which was diet controlled until approximately 1997, when the Veteran was prescribed medication.  See O.U.P. treatment records.  During private treatment in September 1996, the Veteran reported a history or type II diabetes mellitus that had been "borderline" since 1972.  See S.P.M.C. treatment records.  Other private treatment records show treatment for type II diabetes dating back to at least January 1996.  See H.K.C. treatment records. 

Under 38 C.F.R. § 4.120, Diagnostic Code 7913 (2014), a 10 percent disability rating for diabetes mellitus is warranted when diabetes mellitus is manageable by restricted diet only.  As outlined above, there is no medical evidence of a type II diabetes mellitus diagnosis within one year of service separation in May 1972.  Nevertheless, the evidence demonstrates that the Veteran has consistently reported that symptoms of type II diabetes mellitus began as early as 1972.  In one treatment record, the Veteran indicated that type II diabetes mellitus had been diet controlled since first diagnosis.  Letters from the Veteran's family are consistent with the Veteran's statements, and the Veteran has provided a plausible explanation - the passage of time - for why the original records from 1973 are not available.  

For these reasons, the Board finds that the Veteran has provided credible statements that provide evidence that type II diabetes mellitus, managed by restricted diet only, was first diagnosed within one year of service separation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the current type II diabetes mellitus disability became manifest to a degree of 10 percent or more within one year after the date of separation from service.  As such, the criteria for presumptive service connection for type II diabetes mellitus have been met.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Because the Board is granting the claim for service connection for type II diabetes mellitus on a presumptive theory of entitlement under 38 C.F.R. § 3.309(a), the Board does not reach the theory of direct service connection under 38 C.F.R. §§ 3.303(a) or 3.303(d), or presumptive service connection under 38 C.F.R. § 3.303(b) ("chronic" symptoms in service or "continuous" symptoms since service).

Service Connection for Erectile Dysfunction

The Veteran contends that service connection is warranted for a current erectile dysfunction disorder.  Specifically, the Veteran asserts that erectile dysfunction is caused by medications taken for service-connected PTSD.  See April 2014 Board hearing transcript at 17-19.

The Board finds that the Veteran has a current erectile dysfunction disability.  The July 2009 VA examination report includes a diagnosis of erectile dysfunction with reported onset in 1995.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise on the question of whether the current erectile dysfunction disability is proximately due to or the result of service-connected disabilities including depression with PTSD, hypertension, and type II diabetes mellitus.  In the July 2009 VA examination report, the VA examiner described the most likely etiology of erectile dysfunction as multiple medications, hypertension, diabetes mellitus, hyperlipidemia, hypothyroidism, Parkinson's disease, and tobacco smoking.  Given the high number of risk factors, the July 2009 VA examiner stated that it is very difficult to give an opinion regarding the cause of erectile dysfunction without resort to mere speculation. 

In an October 2014 VHA medical opinion, Dr. C.S., a urologist, opined that the Veteran's current erectile dysfunction is less likely than not to be caused by depression or antidepressant medications.  Dr. C.S. explained that at least one antidepressant medication can interfere with sexual function; however, it is unlikely that the depression and antidepressant medications are the only factors causing erectile dysfunction.  More specifically, Dr. C.S. stated that, if the Veteran's depression resolved, the Veteran would still suffer from erectile dysfunction due to diabetes, hypertension, hyperlipidemia, and smoking.

In sum, the evidence demonstrates that several risk factors for erectile dysfunction are present for the Veteran, including antidepressant medication, type II diabetes mellitus, and hypertension.  Pursuant to this decision, the Veteran is now service connected for type II diabetes mellitus and hypertension.  As such, two medical examiners have expressed how three service-connected disabilities may be contributing to cause the current erectile dysfunction disability.  Although there may also be contributing nonservice-connected factors including smoking, hyperlipidemia, hypothyroidism, and Parkinson's disease, the Board resolves reasonable doubt in favor of the Veteran to find that the current erectile dysfunction disability is proximately due to or the result of service-connected disabilities including depression with PTSD, hypertension, and type II diabetes mellitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting the claim for service connection for erectile dysfunction on a secondary theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. §§ 3.303(a) or 3.303(d).

Service Connection for Parkinson's Disease

The Veteran also asserts that service connection is warranted for Parkinson's disease.  The Veteran contends that current Parkinson's disease was caused by herbicide exposure in Thailand.  See October 2011 representative letter; see also October 2009 VA Form 21-4138.

Initially, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has current Parkinson's disease.  VA treatment records as recent as July 2013 list Parkinson's disease as an active problem; however, during the April 2014 Board hearing, the Veteran testified that he has received conflicting diagnoses from VA and private physicians, and most recently heard that there is no Parkinson's disease.  See Board hearing transcript at 19.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has Parkinson's disease.

The Board next finds that the weight of the evidence is against finding that the Veteran was exposed to herbicides during active service.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q). 

Service personnel records show that the Veteran was stationed at the Udorn Air Force Base in Thailand during the Vietnam Era.  The most recent DD Form 214 states that the Veteran's MOS was Apprentice Administrative Specialist; however, an earlier DD Form 214 indicates that the Veteran had an MOS of Weapons Control Systems Mechanic.  The Veteran explained that, as a Weapons Control Systems Mechanic, he was responsible for maintaining radars on military aircrafts, which were covered in herbicides.  See October 2009 VA Form 21-4138; March 2009 VA Form 21-4138.  

More recently, the Veteran has stated that he was at or near the perimeter of the Udorn Air Force Base while performing collateral duties and when staying in assigned barracks.  See October 2012 VA Form 9.  During the April 2014 Board hearing, the Veteran testified that the Weapons Control Systems Mechanic duties took place on the flight line and runway, and that his barracks were situated in an area that was separated from the flight line by an open area approximately a quarter-mile long.  See Board hearing transcript at 5.  When asked whether herbicides were sprayed on the perimeter of the Udorn Air Force Base, the Veteran replied that he thought herbicides were sprayed on the barracks, but did not provide any comments about the perimeter.  Id. at 6.

On review of the Veteran's statements and oral testimony, the Board finds that the Veteran's account of being exposed to herbicides while stationed in Thailand does not demonstrate actual exposure to herbicides, including that the testimony does not demonstrate that the Veteran was at or near the perimeter of the Udorn Air Force Base.  The Veteran primarily contends that he was exposed to herbicides while maintaining aircrafts; however, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q), which lists the types of duties that may have exposed a veteran to herbicides, does not indicate that aircraft maintenance posed a risk of herbicide exposure.  Additionally, the February 2010 VA memorandum addressing herbicide use in Thailand during the Vietnam Era states that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Similarly, as to the Veteran's suggestion that herbicides were used to contain the brush between his barracks and the flight line, the VA memorandum notes that there are no records of such activity involving tactical herbicides, only commercial herbicides.

Although the Veteran has also asserted that unspecified collateral duties brought him close to the Udorn Air Force Base perimeter, when given the opportunity during the April 2014 Board hearing to testify about activities or observations at the perimeter, the Veteran provided no additional details to suggest that he ever performed duties at the perimeter or even saw the perimeter.  For these reasons, the Board finds that the Veteran was not actually exposed to herbicides in service; therefore, in the absence of presumed or actual exposure to herbicides in service, there is no presumption of service connection based on herbicide exposure for Parkinson's disease.  See 38 C.F.R. § 3.309(e); 68 Fed. Reg. 27,630.

In Combee v. Brown, the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether a veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, but must also determine whether the current disability is the result of active service under 38 U.S.C.A. § 1110  and 38 C.F.R. 
§ 3.303(d).

The Board finds that symptoms of Parkinson's disease were not chronic in service or continuous since service separation.  The Veteran does not contend, the medical evidence does not suggest, and the record does not otherwise indicate that symptoms of Parkinson's disease were either chronic in service or continuous since service separation.  In contrast, the May 2011 VA examination report states that symptoms of Parkinson's disease began in 2005.

Within this context, the Board also finds that Parkinson's disease did not manifest to a compensable degree within one year of service separation.  As indicated above, based on the medical evidence and the Veteran's contentions, there is no evidence to suggest that Parkinson's disease manifested within one year of service separation in May 1972.

As the evidence shows no chronic symptoms of Parkinson's disease in service, continuous symptoms of Parkinson's disease after service separation, or manifestation of Parkinson's disease to a compensable degree within one year of service separation, the criteria for service connection for Parkinson's disease on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 
708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the Board finds that the current Parkinson's disease is not related to an in-service injury, disease, or event because the weight of the evidence is against finding any in-service injury, disease, or event to which Parkinson's disease could be related.  The Veteran's theory of service connection for Parkinson's disease has been limited to herbicide exposure, which the evidence does not demonstrate.  Post-service treatment records do not include any medical opinions regarding a connection between the current Parkinson's disease and service.  

For these reasons, the Board finds that the weight of the lay and medical evidence is against finding that Parkinson's disease is related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for hypertension is granted.

New and material evidence having been received, the appeal to reopen service connection for type II diabetes mellitus is granted.

Service connection for hypertension is granted.

Service connection for type II diabetes mellitus is granted.

Service connection for erectile dysfunction is granted.

Service connection for Parkinson's disease is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


